United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 06-3962
                                ___________

Terry Wayne Johnson,                   *
ADC #83520,                            *
                                       *
             Appellant,                *
                                       * Appeal from the United States
      v.                               * District Court for the Eastern
                                       * District of Arkansas.
Doris Butler, Sgt. Maximum             *
Security Unit, ADC; Ruthie Jones,      * [UNPUBLISHED]
Corporal, Maximum Security Unit,       *
ADC; Kenzie L. McDaniel,               *
Correctional Officer, Maximum          *
Security Unit, ADC; David Knot,        *
Captain, Maximum Security Unit,        *
ADC; Jackie Davis, Captain,            *
Maximum Security Unit, ADC;            *
Jerome Adams; David White;             *
Thomas James,                          *
                                       *
             Appellees.                *
                                  ___________

                           Submitted: March 18, 2008
                              Filed: March 21, 2008
                               ___________

Before WOLLMAN, RILEY, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.
       Arkansas inmate Terry Wayne Johnson appeals the district court’s1 dismissal
of his 42 U.S.C. § 1983 action following a pretrial evidentiary hearing. Johnson
claimed that defendants provided inadequate security and thus failed to protect him
from another inmate’s surprise attack with a mop handle. Following careful review,
see Choate v. Lockhart, 7 F.3d 1370, 1373 & n.1 (8th Cir. 1993) (standard of review
for pretrial evidentiary hearing without jury demand), we find that Johnson did not
show that defendants were deliberately indifferent “to a substantial risk of serious
harm.” See Farmer v. Brennan, 511 U.S. 825, 828 (1994). Specifically, Johnson’s
and others’ testimony that Officer McDaniel left the mop closet unlocked in violation
of prison policy showed only negligence, see Newman v. Holmes, 122 F.3d 650, 653
(8th Cir. 1997); Falls v. Nesbitt, 966 F.2d 375, 379-80 (8th Cir. 1992); Johnson’s
assertion that McDaniel acted knowingly--even if such conduct would show deliberate
indifference--came too late, see Roberts v. Apfel, 222 F.3d 466, 470 (8th Cir. 2000);
McDaniel did not violate the Eighth Amendment by calling for backup rather than
intervening in the fight, see Williams v. Willits, 853 F.2d 586, 587, 591 (8th Cir.
1988); and Johnson presented no evidence to support his allegation of inadequate
staffing levels, see Tucker v. Evans, 276 F.3d 999, 1003 (8th Cir. 2002).

      The judgment is affirmed.
                      ______________________________




      1
        The Honorable James M. Moody, United States District Judge for the Eastern
District of Arkansas, adopting the report and recommendations of the Honorable H.
David Young, United States Magistrate Judge for the Eastern District of Arkansas.
                                         -2-